 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 490 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Wexler submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Wishing William Jefferson Clinton a speedy recovery and acknowledging the importance of further research, funding, programs, and public education regarding heart disease. 
  
Whereas Congress sincerely hopes for a speedy recovery for President William Jefferson Clinton from his heart bypass surgery; 
Whereas William Jefferson Clinton was raised in Hope, Arkansas, and honorably served as the State’s Attorney General from 1976 to 1978 as well as Governor of Arkansas from 1978 to 1980 and from 1982 until his election to the Presidency; 
Whereas William Jefferson Clinton served 2 terms as the 42nd President of the United States; 
Whereas William Jefferson Clinton’s terms in office were marked by the lowest unemployment in modern times, a balanced budget, and an unprecedented budget surplus; 
Whereas since leaving office, William Jefferson Clinton has continued to engage the American people and the international community through his involvement with The Clinton Presidential Center, which advocates for the provision of life-saving drugs for people with HIV/AIDS and for the involvement of citizens in serving their communities; 
Whereas Mr. Clinton’s recent surgery may inspire more Americans to seek medical care for previously undiagnosed heart ailments; and 
Whereas even in his retirement, William Jefferson Clinton continues to serve the people of the United States, this time as a reminder of the importance of health and disease prevention: Now, therefore be it— 
 
That the Congress— 
(1)sends its most heartfelt wishes for a full, speedy, and healthy recovery to William Jefferson Clinton;  
(2)acknowledges the danger that undiagnosed heart ailments pose and the importance of heart disease prevention; and 
(3)supports— 
(A)furthering education about heart disease; 
(B)programs to prevent heart disease; and 
(C)funding for research to seek new and improved treatments to combat the Nation’s most deadly disease. 
 
